DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I (Claims 1-9 and 16-20) in the reply filed on 9/9/2022is acknowledged.  The traversal is on the ground(s) that a) Inventions III and I, related as combination and subcombination, are not distinct since the independent claims 1 and 14 include the same limitations and also that b) all inventions are similar enough that they would require prior art searches of the same scope.
Regarding (a), the Office has provided a reason for patentable distinctness between the restricted claims of Groups I and III as required in MPEP §803, and that the subcombination, Group I, includes all of the limitations cited in the dependent claims and not just those of the independent claims.  Further, as stated in the requirement for restriction, Group I does not require a vehicle, which is required by Group III, and as just one example of a limitation required by the subcombination that is not required by the combination and that because of this, the subcombination can be used in a different combination (e.g. not in a vehicle), the subcombination does not require control of interior air flow or pre-cooling refrigerant.  
Regarding (b), because of the differences in scopes of the groups, the Office has determined that the searches required for each group have sufficiently different scopes to merit restriction.  The Office listed such reasons previously but will repeat below for convenience: 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (as set forth above) 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (as the method and product are not commensurate(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (as the method and structure would require different searches) and(d) the prior art applicable to one invention would not likely be applicable to another invention. (in light of the differences) 
The requirement is still deemed proper and is therefore made FINAL.
Therefore, the claims under consideration are 1-9 and 16-20.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2022.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted July 8, 2021, has been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The claims are directed to a temperature control device “for a vehicle” but since there is nothing in the claims that positively recite a motor vehicle, this is seen as an intended use.  Please see MPEP 2111.02 for more on the effect of the preamble.
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “valve device” in Claims 1, 4, and 16, “evaporator device” in Claims 5-7, 17, and 20, and “coolant conveying device for conveying a refrigerant flow” in Claims 9 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, para 0021 of the published instant disclosure refers to the valve device as a three-way proportional valve or proportional valve, paras 0041-0043 of the published instant disclosure refer to the evaporator device as an air-cooled refrigerant evaporator, and para 0058 of the published instant disclosure refers to the coolant conveying device as a fluid pump or a water pump.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 8-9, 16, and 19 are rejected under U.S.C. 103 as being unpatentable over Allgaeuer US PG Publication 2018/0236842 in view of Wang US PG Publication 2019/0016230.
Regarding Claim 1, Allgaeuer discloses a temperature control deice of a vehicle comprising an energy storage device (HVS or high-voltage storage device) 8 configured to provide an electrical energy supply to an electric drive train of the vehicle (para 0012), a first coolant circuit 22 configured to temperature control the energy storage device 8, a refrigerant circuit 6 couplable with the first coolant circuit in a heat-transferring manner via at least one refrigerant evaporator (chiller 30 acts as an evaporator and is part of both the HVS circuit 10 and coolant circuit 22 and is also part of refrigerant circuit 6, para 0059-0064), a second coolant circuit 14 couplable with the refrigerant circuit 6 in a heat-transferring manner via a refrigerant condenser 32 (Figs. 1 and 2 show condenser 32 is part of the refrigerant circuit and the heating circuit 14 which contains coolant, para 0066), which is coolable via a coolant, a coolant cooler 24 for transferring heat between an exterior environment and at least the first coolant circuit 10 (see e.g. para 0064), at least one partial section of the first coolant circuit/22 and at least one partial section of the second coolant circuit 14 defined by a shared circuit section (Fig. 3a and 3d show a section of 14 and 22 that includes coolant cooler 24) (see below), wherein the first coolant circuit 22 includes a bypass 48 for at least partially bypassing the coolant cooler (para 0068), wherein the first coolant circuit includes a three-way proportional valve device 52 structured and arranged to distribute a first coolant flow to the bypass 48 and the shared circuit section (para 0069) (see all figs and at least paras 0057-0071). Allgaeuer does not specifically refer to the valve device as a proportional valve (as required by the means-plus-function language of Claims 1 and 16).  However, in the same field of endeavor of temperature control devices of a vehicle, Wang discloses that a coolant circuit can include a chiller 190 and a chiller bypass coolant line 262 which can enable proportional flow with proportional valve 287 between 260 and 190 for the coolant circuit operations during heating or cooling when the refrigerant circuit is unavailable or otherwise unneeded (see para 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a proportional valve as the valve device of Allgaeuer to control flow of the coolant through the shared circuit section and/or the bypass because Wang teaches that use of such a valve in a bypass section allows proportional flow when heating or cooling is needed but the refrigerant circuit is unavailable.  

    PNG
    media_image1.png
    375
    324
    media_image1.png
    Greyscale

Regarding Claim 2, Allgaeuer modified by Wang discloses a mode (can be called a first operation) wherein the evaporator/chiller 30 of the refrigerant circuit and HVS circuit 10 is thermally coupled to first coolant circuit 22 (e.g. Fig. 3b) and a mode (can be called a second operation) wherein the evaporator/chiller 30 is not thermally coupled to the first coolant circuit 22 (Fig. 3e) (see at least paras 0064-0069, Figs. 3a-3e). 
Regarding Claim 3, Allgaeuer modified by Wang discloses a mode (can be called a first operation) wherein the first coolant circuit 22 and the refrigerant circuit 6 are substantially decoupled with respect to a heat transfer via the at least one refrigerant evaporator 30 and the valve device 50 is disposed in an open position in which the first coolant flow of the first coolant circuit flows entirely through the shared circuit section (since in Fig. 3d, the flow is shown to occupy the entire shared circuit section marked in the annotated figure below) (see para 0064, second HVS cooling mode).  
Regarding Claim 4, Allgaeuer modified by Wang discloses a mode  (can be called a second operation configuration) herein the first coolant circuit 22 and the refrigerant circuit 6 are coupled in a heat-transferring manner with respect to a heat transfer via the at least one refrigerant evaporator 30 (as described above); the first coolant circuit 22 and the refrigerant circuit 6 are thermally coupled for the heat transfer from the first coolant circuit 22 to the refrigerant circuit 6 via the at least one refrigerant evaporator 30 (see para 0059); the refrigerant circuit 6 and the second coolant circuit 14 are thermally coupled for heat transfer from the refrigerant circuit 6 to the second coolant circuit 14 via the refrigerant condenser 32) and when coolant is flowing through the shared section as in Fig. 3d, the second coolant circuit 14 and the coolant cooler 24 are thermally coupled for a heat transfer from the second coolant circuit 14 to the exterior environment via the coolant cooler (see e.g. Figs 1-2 and 3d and para 0067 which says that heat enters coolant circuit 4 via 14 for cooling by cooler 24.  Allgaeuer modified by Wang does not specifically recite wherein the valve device is in a bypass position in which the first coolant flow of the first coolant circuit 22 flows entirely through the bypass such that the first and second coolant circuits are substantially decoupled from one another fluidically.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the shared circuit section of Allgaeuer such that the sections could be decoupled when the valve is in a bypass position in order to optimize cooling when the heating circuit  feed line is desired to be avoided, since this would only require a rearrangement of parts which, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding Claim 8, the refrigerant circuit 6 includes an interior heat exchanger 38 (Fig. 2; paras 0060-0061). Although Allgaeuer modified by Wang does not specifically recite that a vaporous refrigerant flow of the refrigerant circuit is flowable for pre-cooling a fluid refrigerant flow of the refrigerant circuit (an intended use), the skilled artisan would expect this to be one of the functions of the heat exchanger 38 because of the position of 38 relative to the compressor 36 and condenser 32 and the evaporator 34 and chiller/evaporator 30.  
Regarding Claim 9, Allgaeuer modified by Wang discloses a fluid pump 28, which is a coolant conveying device that conveys the first coolant flow in the first coolant circuit 22 along a conveying direction (Fig. 1, para 0058).  Second circuit 14 has a fluid pump 18, as well, to carry out an analogous function.
Regarding Claim 16, the proportional valve device of Allgaeuer modified by Wang would be capable of control of the coolant such that an open position in which the first coolant flow of the first coolant circuit flows entirely through the shared circuit section, an intermediate position in which the first coolant flow of the first coolant circuit flows partially through the bypass and partially through the shared circuit section, and a bypass position in which the first coolant flow of the first coolant circuit lows entirely through the bypass as a matter of intended use of the structure of the prior art which is the same structure as that which is claimed.  If the structure would not be the same, then it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to position the proportional valve in such a way that the three positions of the valve would be possible to achieve in order to optimize the flow of coolant for partial cooling, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 19, Allgaeuer discloses a fluid pump 28, which is a coolant conveying device that conveys the first coolant flow in the first coolant circuit 22 along a conveying direction, and second circuit 14 has a fluid pump 18, as well, to carry out an analogous function. (Fig. 1, para 0058).  Allgaeuer does not specifically recite wherein the refrigerant circuit includes a refrigerant conveying device (fluid pump) for conveying a refrigerant flow in the refrigerant circuit.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a fluid pump in the refrigerant circuit of Allgaeuer modified by Wang as well in order to ensure movement of refrigerant since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
10.	Claim(s) 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allgaeuer US PG Publication 2018/0236842 in view of Wang US PG Publication 2019/0016230, as applied to Claim 1, and further in view of Chang US PG Publication 2010/0000709.
Regarding Claim 5, Allgaeuer modified by Wang discloses the claimed device as described in Claim 1, the rejection of which is incorporated herein in its entirety.  Allgaeuer discloses wherein the refrigerant circuit 6 includes an evaporator device (air-conditioning evaporator) 34 capable of controlling temperature of a vehicle interior air flow (paras 0050, 0060, Fig. 2) but does not specifically disclose wherein the refrigerant evaporator device is an air-cooled refrigerant evaporator (as required by the means-plus-function language of Claims 5-7, 18, and 20).  However, in the same field of endeavor of air conditioning systems, Chang teaches that the evaporator of a refrigerant system of an air conditioning system can be an air-cooled evaporator (para 0009).  While Chang does not specifically recite an advantage to using this type of evaporator over a e.g. water-cooled evaporator, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application o use an air-cooled evaporator in the refrigerant system of Allgaeuer and Wang because this would accomplish the evaporation function and because Chang teaches the use of this device in a similar system.  
Regarding Claim 6, the limitations are addressed by the rejections of Claims 3 and 5, which are incorporated herein in their entireties.
Regarding Claim 7, Allgaeuer modified by Wang and Chang discloses wherein the first cooling circuit 22 and the refrigerant circuit 6 are thermally coupled for heat transfer from the first coolant circuit to the refrigerant circuit via the at least one refrigerant evaporator 30 (see para 0059) and the evaporator device 34 is integrated into the refrigerant circuit (Fig. 2). This activity is not described by Allgaeuer as a second operation configuration but this is seen as an intended use for which the structure of Allgaeuer modified by Chang is capable. 
Regarding Claim 17, the limitations are addressed by the rejections of Claims 5 and 8, which are incorporated herein in their entireties.
Regarding Claim 18, Allgaeuer discloses a mode (can be called a first operation) wherein the refrigerant evaporator/chiller 30 is not thermally coupled to the first coolant circuit 22 (Fig. 3e) and therefore the first coolant circuit would be substantially decoupled with respect to heat transfer via the at least one refrigerant evaporator 30 (see at least paras 0064-0069, Figs. 3a-3e), and the evaporator device of Allgaeuer, Wang, and Chang is integrated into the refrigerant circuit for temperature controlling a vehicle interior air flow as described in the rejections above.

11.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allgaeuer US PG Publication 2018/0236842 in view of Wang US PG Publication 2019/0016230 and Chang US PG Publication 2010/0000709, as applied to Claim 5, and further in view of Nemesh US PG Publication 2009/0249807.
Regarding Claim 20, Allgaeuer modified by Wang and Chang discloses the claimed device as described in Claim 5, the rejection of which is incorporated herein in its entirety.  Allgaeuer modified by Wang and Chang discloses wherein the refrigerant circuit 6 includes the previously described evaporator device (air-conditioning evaporator) 34 and wherein there is a mode wherein the first coolant circuit 22 and the refrigerant circuit 6 are thermally coupled for a heat transfer from the first coolant circuit 22 to the refrigerant circuit 6 via the at least one refrigerant evaporator 32 used for air conditioning in the vehicle cabin (see above) but does not specifically disclose when in this mode (can be called a second operation configuration), the evaporator device is separated fluidically from the refrigerant circuit 6.  However, in the same field of endeavor of air conditioning systems and thermal management for a vehicle battery, Nemesh discloses wherein when the passenger cabin air conditioning is shut off and when battery cooling is needed (such as when driving up long steep grade roads), the compressor can remain on with a shutoff valve closed in order to block refrigerant flow through the evaporator in order to maximize cooling effect on the coolant to best cool the battery (para 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide an operation in the device of Allgaeuer modified by Wang and Chang such that when the first coolant circuit and refrigerant circiuts are thermally coupled via the evaporator, the evaporator device can be separated fluidically from the refrigerant circuit becuase Nemesh teaches that this (in conjuction with turning off air conditioning) allows more efficient cooling of the battery under more extreme driving conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729